Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



3.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1), 102(a)(2) as being anticipate by Hofheinz (U. S. Patent Pub. 2014/0152329).

As for claim 1, Hofheinz discloses a coupling circuit (see the Figure; also see [0028]—[0036]) with switching function (using the breaker device 10) for coupling an insulation monitoring device (IMD) to an unearthed power supply system (2), the coupling circuit comprising a coupling module (i.e., the combination of transformer 4, breaker device 10, Zi, Ri and control 16), or a plurality of identical coupling modules connected in series, wherein each coupling module comprises exactly one transformer (4) for voltage supply and for separation between the plurality of coupling modules, wherein each coupling module further comprising at least one switch unit (10 and Zi, Ri), the at least one switch unit comprising a coupling impedance (Zi, Ri), a switch (10) for mains disconnection that is arranged in series to the coupling impedance (Zi, Ri), and a control circuit (16) for controlling the switch .

As for claim 2, Hofheinz discloses the device according to claim 1, characterized in that the transformer (transformer 4 in the Figure) is connected at the input side to an external power supply unit  or to a voltage output of a transformer of an upstream-connected coupling module  and has voltage outputs which are realized for voltage supply and potential separation of the control circuit /the control circuits  and for voltage supply of a further coupling module.

As for claim 3, Hofheinz discloses the device according to claim 1, characterized in that the switch (breaker device 10) is constructed as a semiconductor switch (see claim 2 and [0013] in Hofheinz).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hofheinz (U. S. Patent Pub. 2014/0152329), in view of Har-Shai (U. S. Pub. 2013/0194706). 
As for claim 4, Hofheinz discloses the device according to claim 1 including a control circuit (16) as discussed above. 
Hofheinz does not specifically disclose wherein the control circuit is constructed as a rectifier circuit consisting of a rectifier diode, an RC element for smoothing, a Zener diode for setting a gate voltage and a gate discharge resistance.
Har-Shai discloses a control circuit (see 130 and 141 in Figs. 1e) for controlling switching on and off of switches, the control circuit is constructed as a rectifier circuit consisting of a rectifier diode(DR1), an RC element (C1) for smoothing, a Zener diode (Z1) for setting a gate voltage and a gate discharge resistance.
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hofheinz to use the conventional control circuit constructed as a rectifier circuit consisting of a rectifier diode, an RC element, a Zener diode, as taught by Har-Shai, for the purpose of better controlling the switching on and off the switches in Hofheinz, and to ensure sufficient power is provided to turn the switches on or off (see [0051]). 
Response to Arguments
5.	Applicant’s arguments with respect to claims 1-4 have been considered but are moot because a new ground of rejection has been applied in this office action. 

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230. The examiner can normally be reached 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY HE/Primary Examiner, Art Unit 2867